—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
While claimant was working as a new reporter for a small newspaper, his employer was attempting to give him work-related instructions when a verbal altercation ensued between them during which claimant declared that he intended to quit. In response to this pronouncement, the employer asked claimant to go home and told him that he would see him tomorrow. Claimant left work that day and never returned.
Given these facts, we find that there is substantial evidence to support the Board’s conclusion that claimant left his employment voluntarily and without good cause (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). Although claimant testified that he believed he was being fired that day and denied hearing the employer tell him that they would discuss the issue the following day, this merely presented a credibility dispute which the Board was entitled to, and did, resolve in the employer’s favor (see, Matter of Focella [Hudacs], 199 AD2d 739).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.